            Case 1:19-cv-01410-ELH Document 47 Filed 07/13/20 Page 1 of 1




July 13, 2020                                                                        Brigitte J. Smith
                                                                                  410.962.7224 (direct)
                                                                       Brigitte.Smith@wilsonelser.com



Hon. Ellen L. Hollander, District Judge
101 West Lombard Street
Chambers 5B
Baltimore, MD 21201


Re:     Samuel Green v. AMF Bowling Centers, Inc.
        Case No.: 1:19-cv-01410-ELH



Dear Judge Hollander:


Please accept this correspondence in accordance with Your Order dated June 29, 2020. Since the
issuance of said Order, undersigned counsel has made several attempts to reach counsel for
Plaintiff without success. We will be filing an Opposition to the Motion to Amend the Complaint,
or in the alternative, Motion to Dismiss for Failure to State a Claim and for Failure to Prosecute,
based on the resulting prejudice to defendant from the continued delay to further this claim on or
before July 20, 2020.
Please feel free to contact this office should you need any further information.


Very truly yours,
/s/ Brigitte J. Smith
Brigitte J. Smith




999839v.1
